[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO DISMISS
On August 27, 1992, after all the evidence was complete and briefs had been filed the defendant filed a Motion to Dismiss claiming a lack of subject matter jurisdiction. The claim is predicated on a similar action pending in New Hampshire. The court notes that the actions are not identical and that even if they were it would be discretionary with the court as to which one should be dismissed. Both actions had been stayed by the bankruptcy court and the stay which was granted applied only to this action.
        "The rule that the pendency of a prior action between the same parties and to the same ends is grounds for dismissal has efficacy only where the actions are pending in the same jurisdiction. The pendency of an action in one state is not a ground for abatement of a later action CT Page 8346 in another state."
Sauter v. Sauter, 4 Conn. App. 581, 584.
It should further be noted that when such motions are granted it is not basically for lack of subject matter jurisdiction, the only issued raised by defendants' motion, but for policy reasons.
The Motion to Dismiss is hereby denied.
WILLIAM M. SHAUGHNESSY, JUDGE, SUPERIOR COURT